


117 HR 986 IH: Robust International Response to Pandemic Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 986
IN THE HOUSE OF REPRESENTATIVES

February 11, 2021
Mr. García of Illinois (for himself, Ms. Schakowsky, Mr. Takano, Mr. Castro of Texas, Mr. Lynch, Mr. McGovern, Mr. Levin of Michigan, Ms. Omar, Mr. Cicilline, Mr. Espaillat, Mr. Pocan, Mr. Cohen, Mr. Johnson of Georgia, Ms. Pressley, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To provide support for a robust global response to the COVID–19 pandemic.


1.Short titleThis Act may be cited as the Robust International Response to Pandemic Act. 2.Support for a robust global response to the COVID–19 pandemic (a)United States policies at the international financial institutions (1)In generalThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act (22 U.S.C. 262r(c)(2))) to use the voice and vote of the United States at the respective institution—
(A)to seek to ensure adequate fiscal space for world economies in response to the global coronavirus disease 2019 (commonly referred to as COVID–19) pandemic through— (i)the suspension of all debt service payments to the institution; and
(ii)the relaxation of fiscal targets for any government operating a program supported by the institution, or seeking financing from the institution, in response to the pandemic; (B)to oppose the approval or endorsement of any loan, grant, document, or strategy that would lead to a decrease in health care spending or in any other spending that would impede the ability of any country to prevent or contain the spread of, or treat persons who are or may be infected with, the SARS–CoV–2 virus; and
(C)to require approval of all Special Drawing Rights allocation transfers from wealthier member countries to countries that are emerging markets or developing countries, based on confirmation of implementable transparency mechanisms or protocols to ensure the allocations are used for the public good and in response to the global pandemic. (2)IMF allocation of Special Drawing RightsThe United States Governor of the International Monetary Fund shall advocate for an allocation of not less than 2,000,000,000,000 Special Drawing Rights by the International Monetary Fund so that governments are able to access additional resources to finance their responses to the global COVID–19 pandemic.
(3)Allocation of U.S. Special Drawing RightsOf the Special Drawing Rights allocated to the United States pursuant to the allocation described in paragraph (2), the Secretary of the Treasury shall lend 1,100,000,000 Special Drawing Rights to the Poverty Reduction and Growth Trust or other special purpose vehicle of the International Monetary Fund, to help eligible low-income countries respond to the health and economic effects of the global COVID–19 pandemic. (4)Authorizations (A)In generalNotwithstanding section 6(a) of the Special Drawing Rights Act (22 U.S.C. 286q(a)), the United States Governor of the International Monetary Fund may vote to allocate up to 2,000,000,000,000 Special Drawing Rights under article XVIII of the Articles of the Agreement of the International Monetary Fund.
(B)Section 5(f) of the Bretton Woods Agreements Act (22 U.S.C. 286c(f)) shall not apply to any loan made by the Secretary of the Treasury to the Poverty Reduction and Growth Trust or other special purpose vehicle of the International Monetary Fund, in an amount not to exceed 1,100,000,000 Special Drawing Rights in the aggregate, in order to enhance the International Monetary Fund’s support to eligible low-income countries: Provided, That the cost of the amounts authorized herein shall be determined as provided under the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.): Provided further, That section 504(b) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c(b)) shall not apply. (b)United States policy at the G20The Secretary of the Treasury shall commence immediate efforts to reach an agreement with the Group of Twenty to extend through the end of 2021 the current moratorium on debt service payments to official bilateral creditors by the world’s poorest countries.
(c)Report requiredThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the annual report required by section 1701 of the International Financial Institutions Act (22 U.S.C. 262r) a description of progress made toward advancing the policies described in subsection (a) of this section. (d)TerminationSubsections (a) and (c) shall have no force or effect on or after December 31, 2023.

